Exhibit 10.1

 

TERMINATION AND RELEASE AGREEMENT

 

Dated as of May 19, 2020

 

This Termination and Release Agreement (this “Agreement”) is entered into as of
the date first set forth above (the “Effective Date”), by and between CEN
BIOTECH INC., a corporation incorporated under the laws of Ontario, Canada (the
“Purchaser”) and AstralENERGY Solar Manufacturing Corporation, LTD aka
AstralENERGY, a corporation incorporated under the laws of Ontario, Canada (the
“Vendor”). The Purchaser and the Vendor may be referred to herein individually
as a “Party” and collectively as the “Parties.”

 

WHEREAS, the Parties are the parties to that certain Share Purchase Agreement,
dated as of July 31, 2018 (the “Share Purchase Agreement”); and

 

WHEREAS, the Share Purchase Agreement has not yet closed; and

 

WHEREAS, the Parties now desire to terminate the Share Purchase Agreement by
mutual agreement, subject to the terms and conditions herein.

 

NOW, THEREFORE, in consideration of the premises and of the terms and conditions
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, each intending to be
legally bound, hereby agree as follows:

 

1.

Termination. Subject to the terms and conditions herein, as of the Effective
Date, the Share Purchase Agreement is hereby terminated and shall be of no
further force or effect. The Parties acknowledge and agree that, as of the
Effective Date, neither Party shall have any rights or obligations with respect
to the Share Purchase Agreement.

 

2.

Release of Claims.

 

 

(a)

Effective as of the Effective Date, each Party, for itself and its Affiliates
(as defined below), and each of their respective predecessors, successors,
assigns, heirs, representatives, and agents and for all related parties, and all
persons acting by, through, under or in concert with any of them in both their
official and personal capacities (collectively, the “Releasor Parties”) hereby
irrevocably, unconditionally and forever release, discharge and remise the other
Party and its Affiliates (whether an Affiliate as of the Effective Date or
later), and their respective predecessors, successors, assigns, heirs,
representatives, and agents and for all related parties and all persons acting
by, through, under or in concert with any of them in both their official and
personal capacities (collectively, the “Released Parties”), from all claims of
any type and all manner of action and actions, cause and causes of action,
suits, debts, dues, sums of money, accounts, reckonings, bonds, bills,
specialties, covenants, contracts, controversies, agreements, promises,
variances, trespasses, damages, judgments, executions, claims and demands
whatsoever, in law or in equity, known or unknown, that any Releasor Party may
have now or may have in the future, against any of the Released Parties to the
extent that those claims arose, may have arisen, or are based on the Share
Purchase Agreement or the transactions contemplated therein and to the extent
that those claims arose, may have arisen, or events which occurred at any point
in the past up to and including the Effective Date (collectively, the “Released
Claims”). Each Party represents and warrants that no Released Claim released
herein has been assigned, expressly, impliedly, or by operation of law, and that
all Released Claims released herein are owned by the Party releasing the same,
which has the respective sole authority to release them. Each releasing Party,
on behalf of itself and its related Releasor Parties, agrees that it shall
forever refrain and forebear from commencing, instituting or prosecuting any
lawsuit action or proceeding, judicial, administrative or otherwise collect or
enforce any Released Claim which is released and discharged herein.

 

 

--------------------------------------------------------------------------------

 

 

 

(b)

Each of the Parties agrees not to file for themselves or on behalf of any other
parties including their related Releasor Parties, any claim, charge, complaint,
action, or cause of action against any Released Party related to the Released
Claims, and further agrees to indemnify and save harmless each Released Party
from and against any and all losses, including, without limitation, the cost of
defense and legal fees, occurring as a result of any claims, charges,
complaints, actions, or causes of action made or brought by any such Releasor
Party against any Released Party in violation of the terms and conditions of
this Agreement. In the event that any Releasor Party brings a suit against any
other Released Party in violation of this covenant, the Party to whom the
Releasor Party is related agrees to pay any and all costs of the Released Party
against whom such a claim is brought, including attorneys’ fees, incurred by
such Released Party in challenging such action. Any Released Party is an
intended third-party beneficiary of this Agreement.

 

 

(c)

Each Releasor Party affirms that it has not filed, caused to be filed, or
presently is a party to any claim, complaint, or action against any other Party
in any forum or form and should any such charge or action be filed by any
Releasor Party or by any other person or entity on any Releasor Party’s behalf
involving matters covered by this Section 2, the Releasor Party agrees to
promptly give the agency or court having jurisdiction a copy of this Agreement
and inform them that any such claims any such Releasor Party might otherwise
have had are now settled.

 

 

(d)

This Agreement shall not be deemed or construed at any time or for any purpose
as an admission by any Party of any liability or obligation of any kind. Any
such liability or wrongdoing is expressly denied. The Parties hereto acknowledge
that this Agreement was reached after good faith negotiations and after each
party had an opportunity to consult legal counsel.

 

 

(e)

For purposes herein, “Affiliate” means, with respect to a specified Person, any
other Person that directly or indirectly Controls, is Controlled by or is under
common Control with, the specified Person. “Person” means a natural person, a
corporation, a limited liability company, a partnership, an association, trust
or any other entity or organization. “Control” means (a) the possession,
directly or indirectly, of the power to vote 50% or more of the securities or
other equity interests of a Person having ordinary voting power, (b) the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, by contractor otherwise,
or (c) being a director, officer, executor, trustee or fiduciary (or their
equivalents) of a Person or a Person that controls such Person.

 

3.

Entire Agreement. This Agreement constitutes the entire agreement between the
Parties with respect to the subject matter hereof and thereof and supersedes all
prior agreements and understandings, both oral and written, between the Parties
with respect to the subject matter hereof and thereof.

 

 

--------------------------------------------------------------------------------

 

 

4.

Choice of Law. This Agreement shall be governed by and construed in accordance
with the laws of the Province of Ontario and the laws of Canada applicable
therein.

 

5.

Interpretation Not Affected by Headings or Party Drafting. The division of this
Agreement into articles, sections, paragraphs, subsections and clauses and the
insertion of headings are for convenience of reference only and shall not affect
the construction or interpretation of this Agreement.

 

6.

Notices. Notices shall be sent to the following email addresses and be deemed
received by the date and time indicated on the email:

 

in the case of the Purchaser:

 

richard@cenbiotechinc.com

 

in the case of Vendor

 

AstralENERGY@energysinc.com

 

7.

Counterparts. This Agreement may be executed in two or more counterparts, all of
which shall be considered one and the same agreement and shall become effective
when counterparts have been signed by each Parties and delivered to the other
Party, it being understood that each Party need not sign the same counterpart. A
facsimile copy or electronic transmission of a signature page shall be deemed to
be an original signature page.

 

[Signatures appear on following page]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have knowingly and voluntarily executed this
Agreement as of the Effective Date:

 

 

CEN BIOTECH INC.

 

By:      _/s/ Michael Levesque__________________

Name: Michael Levesque

Title:    CTO

 

 

AstralENERGY Solar Manufacturing Corporation, LTD

 

By:     ___/s/ Bahige Chaaban________

Name: Bahige Chaaban

Title:    Interim CEO

 

 